UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4506



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRIS L. ADKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-325)


Submitted:   February 15, 2000            Decided:   March 17, 2000


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Charles A. Gavin, WHITE, BLACKBURN & CONTE, P.C., Richmond, Virgin-
ia, for Appellant. Helen F. Fahey, United States Attorney, Stephen
W. Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chris Adkins appeals the district court’s order denying his

motion to withdraw his guilty plea.    Adkins argues that the dis-

trict court abused its discretion in refusing to allow him to with-

draw his guilty plea and requests that the case be remanded to the

district court for a trial by jury.

     We have reviewed the record and the district court’s opinion

and find no reversible error.   We conclude that the district court

did not abuse its discretion in denying Adkins’ motion to withdraw.

See Fed. R. Crim. P. 32(e); United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).

     Accordingly, we affirm the district court’s order.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2